DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 3-5 and 9-18 are amended. 
The Examiner notes that claims 1-18 are pending. 
The Examiner submits that two sets of rejections are presented; the first is a 102 rejection, of the independent claims only, using prior art from a field of endeavor related to condition based maintenance of a mechanical apparatus; the second is a single reference 103 rejection using prior art from a field of endeavor related to monitoring a wireless sensor network. The Examiner recommends the addition of subject matter to specify the field of endeavor of the instant invention.

Claim Interpretation Under 112(f)
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim elements in this application that use a generic place holder equivalent to “means for” followed by functional language are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claims 1-6, the claims recite: “a history information generation unit that generates history information”; “a clustering unit that clusters the plurality of sensors” and “an abnormality determination unit that determines whether or not the sensors are abnormal” which are being interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language, and fail to recite sufficiently definite structure, material or acts to perform that function. Upon review of the Applicant’s published specification, no structure was found for the limitations cited above, therefore the limitations are further found to be indefinite (as detailed in the 35 U.S.C. 112(b) rejections below).
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claims 1-6, the claims recite “a history information generation unit that generates history information”; “a clustering unit that clusters the plurality of sensors” and “an abnormality determination unit that determines whether or not the sensors are abnormal” which invokes 35 U.S.C. 112(f) because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki (PGPub No US 2013/0132000, hereafter “Tamaki”).
Regarding claim 1, 7 and 13, Tamaki discloses: 
a history information generation unit that generates history information (Examiner’s note – “generates history information” is interrupted as storing sensor data) for each of a plurality of sensors included in a subject system based on sensor values output by the sensors (Tamaki – fig 1, items 8 [subject system], 81 [plurality of sensors], 100 [history information generation unit], p [0036]-[0040], teaches stored sensor data); and 
an output unit that presents, to a user, cluster information obtained by clustering the plurality of sensors into one or more groups based on the generated history information (Tamaki – fig 2, teaches separating sensor data in groups [clustering] to diagnose an abnormality cause [cluster information]; fig. 1, items 3, 4, 11, 41, 42, 61, 62; p [0045]-[0046], teaches displaying the diagnosis to an operation manager and a maintenance worker [users], where all data originates from the sensor data database and is therefore based on the generated history information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fawzy et al (Outliers Detection and Classification in Wireless Sensor Networks, 2013, hereafter “Fawzy”).
Regarding claim 1, 7 and 13, Fawzy discloses: 
a history information generation unit that generates history information (Examiner’s note – “generates history information” is interrupted as storing sensor data) for each of a plurality of sensors included in a subject system based on sensor values output by the sensors (Fawzy – p 161, col. 1, para. 2, warehouse/database of historical sensor data); and [yielding] cluster information obtained by clustering the plurality of sensors into one or more groups based on the generated history information (Fawzy – p 158, col. 1, last para, “we aim to classify outlier readings as either erroneous data or due to an actual event that occurred in the physical world. Once this classification is achieved, we start to focus on real readings and cluster them into groups in order to further classify the sensors.... This is based on the fact that an event usually lasts for a relatively long period of time and changes historical pattern of sensor data. ”; p 160, col. 1, bullet Pre-processing).
Although, Fawzy does not recite the exact language of “an output unit that presents, to a user” the concept of reporting [eg, outputting] monitored data (Fawzy – p 158, col. 1, para. 1) and comparing results [eg, processed sensor data] (Fawzy – p 161, section 5) are taught, both of which require an output device for review of processed sensor data. Therefore, Fawzy discloses the equivalent result as the instant invention.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the monitoring and comparing results as taught by Fawzy yields the equivalent result as the claimed invention [eg, an output unit that presents, to a user] (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). 
Regarding claim 2, 8 and 14, Fawzy discloses all of the limitations on which this claim depends, further, Fawzy discloses a clustering unit that clusters the plurality of sensors into the one or more groups based on the generated history information (Fawzy – p 160, col. 1, bullet Pre-processing
Regarding claim 3, 9 and 15, Fawzy makes obvious all of the limitations on which this claim depends, further, Fawzy discloses the history information generation unit specifies, for each of the sensors, a length of time for which it was determined that the sensor is abnormal, and uses the specified lengths of time as the history information (Fawzy – p 158, col. 1, last para. “second phase concentrates on the outlier clusters to discover the source of outlier by examining ... temporal correlations (i.e. readings time-stamps); if the surrounding nodes readings also give outlier values as well as the time period between readings is short this implies that there is an event. This is based on the fact that an event usually lasts for a relatively long period of time and changes historical pattern of sensor data”; p 159, col. 2, “An outlier is an observation or subset of observations that appears to be inconsistent with the rest of the set of data’’ [eg, a short length of time]; section 3.2, teaches determining length of time of sensor abnormality, “error” [eg, a short length of time] verses “event” [eg, a long length of time]).
Regarding claim 4, 10 and 16, Fawzy makes obvious all of the limitations on which this claim depends, further, Fawzy discloses the history information generation unit specifies, for each of the sensors, a length of time for which it was consecutively determined that the sensor is abnormal, and uses the specified lengths of time as the history information (Fawzy – p 159, col. 2, “An outlier is an observation or subset of observations that appears to be inconsistent with the rest of the set of data’’ [eg, a short length of time]; section 3.2, teaches determining length of time of sensor abnormality, “error” [eg, a short length of time] verses “event” 
Regarding claim 5, 11 and 17, Fawzy makes obvious all of the limitations on which this claim depends, further, Fawzy discloses the history information generation unit generates the history information for each of the sensors with respect to a past period that has, as a reference, a time point at which abnormality of the sensor was detected (Fawzy – p 160, col. 2, section 4.3, “used time stamps [time point] between readings to assist measuring the temporal correlations. In more details, the algorithm detects the neighboring nodes of the ‘‘outlier’’ node. If those nodes produce similar values or values larger than the outlier reading, in addition those neighboring nodes readings are within the same time range, this indicates that it is an interesting event [abnormality of the sensor was detected] in the physical world.”).
Regarding claim 6, 12 and 18, Fawzy makes obvious all of the limitations on which this claim depends, further, Fawzy discloses an abnormality determination unit that determines whether or not the sensors are abnormal with use of correlation models that are respectively prepared for each of the sensors and are for determining whether a corresponding sensor is normal or abnormal in accordance with the sensor value of the sensor, wherein the history information generation unit specifies lengths of time for which it was consecutively output that the correlation models are abnormal, and uses the specified lengths of time as the history information (Fawzy – p 160, col. 2, section 4.3, “used time stamps [time point] between readings to assist measuring the temporal correlations. In more details, the algorithm detects the neighboring nodes of the ‘‘outlier’’ node. If those nodes produce similar values or values larger than the outlier reading, in addition those neighboring nodes readings are within the same time range, this indicates that it is an interesting event [abnormality of the sensor was detected] in the physical world.”; p 159, col. 2, section 3.2, teaches determining length of time of sensor abnormality, “error” [eg, a short length of time] verses “event” [eg, a long length of time]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00.
Examiner interviews are available via telephone, at the number provided.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA E PETERS/Primary Examiner, Art Unit 2862